Citation Nr: 0922924	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  00-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The Veteran had active military service from August 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.  The Board remanded this case in June 2005.

This appeal has been advanced on the Board's docket by reason 
of the Veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  The Veteran did not engage in combat while in active 
military service.

2.  The Veteran's claimed PTSD is not attributable to 
military service or to any corroborated incident incurred 
therein. 


CONCLUSION OF LAW

The Veteran does not have PTSD which is the result of disease 
or injury incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in July 2002 and March 2006 
correspondences.  The latter included notice as to the 
information and evidence necessary to substantiate the 
initial rating and effective date in case his claim was 
successful.  His claim was last readjudicated in a May 2009 
supplemental statement of the case, thereby curing any timing 
deficiency in the notice.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Based on the procedural history 
of this case, it is the conclusion of the Board that VA has 
complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him, and for which he 
authorized VA to obtain, have been obtained.  38 U.S.C.A. 
§ 5103A.  In this regard the Board notes that his service 
personnel records are missing.  In October 2006, the National 
Personnel Records Center (NPRC) indicated that no further 
such records for the Veteran were available, due to a 1973 
fire at that facility.  The Veteran was requested by VA to 
provide any service personnel records in his possession.  
Given the above, the Board finds that further efforts to 
obtain his service personnel records would be futile. 

The record also reflects that the RO undertook adequate 
efforts to corroborate the Veteran's claimed stressor 
incidents.  In this regard, in a November 2005 correspondence 
the RO requested that he provide specific information as to 
each claimed stressor.  He was asked to provide information 
such as the dates of occurrence, the unit to which he was 
assigned at the time, the location of the incidents, and the 
names of any others involved.  The Veteran responded, and the 
RO contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) in February 2006 to attempt to 
corroborate the Veteran's stressors.  In March 2006 the JSRRC 
replied.  In June 2006 the Veteran provided additional 
information concerning his stressor incidents.  In August 
2006 the RO contacted the JSRRC again for corroboration of 
the claimed stressors and received responses in September 
2006 and June 2008.  In February 2009 the RO offered the 
Veteran another opportunity to provide specifics as to his 
claimed stressors; the Veteran did not respond further.  
After reviewing the Veteran's contentions and the responses 
by the JSRRC, the Board concludes that VA has fulfilled to 
the extent possible its duties to corroborate the claimed 
stressors.

The Veteran also has been afforded a VA examination in 
connection with his claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


Factual Background

The Veteran's service treatment records are silent for any 
reference to psychiatric complaints or findings.  The 
discharge examination report noted a history of left hip 
injury, and of a right knee injury which existed prior to 
service; the report notes that neither disorder was treated 
at a military facility.

The Veteran's WD AGO 53-55 shows that he served with the 
250th Signal Operations Battalion as a radio operator.  The 
document lists his battles and campaigns as including Central 
Europe, Rhineland, and Rome-Arno.  The document does not note 
any awards or decorations indicative of combat, and indicates 
that he did not receive any wounds in action.  The WD AGO 53-
55 notes that he arrived in the European theater of 
operations in October 1944, and returned to the United States 
in September 1945.

In December 1945, the Veteran filed a claim for service 
connection for a knee injury which had preexisted service, 
and for a left hip injury occurring in October 1944 while in 
France; he denied any treatment in service for those 
injuries.

The report of an August 1946 VA examination notes that the 
Veteran reported injuring his right knee and left hip in a 
noncombat situation in November 1944 when he fell off of a 
truck in Europe.  After examining the Veteran and reviewing 
X-ray studies, the examiner concluded that there was 
osteoarthritis in the right knee; he did not make any 
findings as to any left hip disorder. 

In October 1949, the Veteran applied for VA treatment.  He 
denied receiving any prior psychiatric treatment, and 
reported a three-year history of numbness at the top of his 
scalp.  He was diagnosed as having psychoneurosis in the form 
of a conversion reaction.

Thereafter, medical treatment records covering the period 
since 1951 are entirely silent for any reference to 
psychiatric complaints or findings until 1995, when he 
reported sleep problems beginning several months prior; his 
treating clinicians appeared to attribute the sleeping 
problems to an adjustment disorder (he had recently 
divorced).  In July 1995 he reported experiencing depression, 
guilt, and insomnia for several years.  The records since 
2002 show that the Veteran was diagnosed as having PTSD based 
on his report of witnessing casualties during combat, 
including seeing a fellow soldier killed by a sniper and 
encountering a mine field.

At a March 1998 VA examination, the Veteran reported injuring 
his right leg and knee when the truck in which he was riding 
drove off the road and he fell out.  He reported sleep 
disturbances he thought might be related to stress.

In a March 2002 statement, a VA psychologist explained that 
the Veteran had PTSD.  Other statements on file from VA 
clinicians echo the psychologist's belief.  

The Veteran attended a VA examination in August 2002.  He 
reported that he served as a radio operator aboard a half-
track, and that during combat in the Battle of the Bulge, the 
vehicle flipped over and he fell out, injuring his right 
knee.  He also reported witnessing two soldiers on fire 
climbing out of a tank which had been struck by enemy fire.  
He explained that he had witnessed multiple woundings and 
killings for months on end.  The examiner diagnosed the 
Veteran as having PTSD.

In a June 2003 statement, the NRPC informed the Veteran that 
his personnel records were missing, but that the agency was 
able to confirm two additional medals in addition to those 
listed on his DD Form 214, the Honorable Service Lapel Button 
and the Marksman Badge with Rifle Bar.  The NPRC also 
informed him that his European-African-Middle Eastern 
Campaign medal included 3 bronze service stars, which denoted 
that his unit (but not him in particular) participated in 
battles or campaigns.  

At a February 2007 VA examination, the Veteran reiterated 
many of his stressors, and was diagnosed as having PTSD and 
an adjustment disorder.

In statements on file, the Veteran claims that he was 
involved in combat during the Battle of the Bulge, and that 
his right knee and left hip injury occurred in December 1944 
when an enemy artillery shell caused his truck to flip over.  
He contends that while hospitalized for those injuries at a 
field facility he saw many dead or wounded soldiers, and that 
he witnessed many more casualties once he was returned to the 
front.  He explains that he witnessed the snipering of a 
fellow soldier who was atop a telephone pole in October or 
November of 1944 in Alsace-Lorraine, and encountered a 
minefield around the same time.  He indicated that he was 
assigned at times to the 28th, 45th, and 70th Infantry 
Divisions.  He contends that while attached to the 28th 
Infantry Division in December of 1944 he witnessed two fellow 
soldiers emerge in flames from a tank hit by enemy fire.  He 
indicates that while attached to the 45th Infantry Division, 
he witnessed the horrors of the Dachau concentration camp 
while liberating that facility.

Beginning in February 2006, the RO made numerous attempts to 
corroborate the Veteran's claimed stressors through the 
JSRRC.

In March 2006, the JSRRC responded by noting that the Battle 
of the Bulge was part of the Ardennes-Alsace Campaign, and 
that the Veteran's unit did earn credit for that general 
campaign, but that it could not be verified that his unit 
participated in the Battle of the Bulge itself.  The JSRRC 
noted that the Veteran's unit history for December 1944 to 
January 1945 (covering the dates of the Battle of the Bulge) 
did not mention participation in the Battle of the Bulge.

In September 2006, the JSRRC indicated that the Veteran's 
unit arrived in France in October 1944, and that in January 
1945, elements of the Veteran's unit were temporarily 
assigned to the 70th Infantry Division.  The JSSRC noted, 
however, that the Division did not report any combat or 
casualties during that time.

In an October 2007 statement, the JSRRC indicated that the 
Veteran had not provided sufficient information to allow for 
additional corroboration of his claimed stressors.  In June 
2008, the JSRRC indicated that no further information apart 
from that already provided in the September 2006 
communication was forthcoming.  As to the Dachau stressor, 
the JSRRC indicated that although the 45th Infantry Division 
did participate in the liberation of the camp, the Veteran's 
unit was not one of the units attached to the Division at the 
time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat-related, then 
the Veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Stone v. 
Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no 
error in Board determination that a non-combat Veteran's 
"own statements cannot serve as 'corroboration' of the facts 
contained in those statements); Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 

The record reflects that the Veteran has been diagnosed on 
examination and by his treating clinicians as having PTSD.  
The diagnoses were clearly based solely on his report of 
certain stressors in service.  The Board notes that although 
the VA examiner noted that, in his opinion, the Veteran's 
accounts concerning combat were plausible, given that there 
is no indication that the examiner either was present during 
the Veteran's claimed experiences or that he otherwise has 
any actual knowledge of the circumstances of the Veteran's 
service, his opinion as to whether the Veteran's stressor 
experiences actually occurred does not constitute competent 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).
 
After careful review of the evidence on file, the Board finds 
that the Veteran did not engage in combat during service.  
The available service personnel records do not record any 
awards or decorations showing that the Veteran himself 
engaged in combat.  Although the NPRC indicated that the 
three bronze service stars he earned show that his unit 
received credit for participation in battles or campaigns, 
given that the JSRRC was unable confirm from his unit's own 
records that the unit actually participated in the Battle of 
Bulge (an event which his unit would presumably not fail to 
report), as opposed to merely participating in the Ardennes 
campaign in general, the Board finds that the Veteran's unit 
did not engage in combat.  Rather, it appears his unit played 
a support role, and his participation in combat through his 
unit's activities is not established.  See generally, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board 
notes that the Veteran himself has undermined his credibility 
concerning his account of combat by indicating that his right 
knee disorder (and a left hip injury) was incurred during 
combat in the Battle of the Bulge.  Although he now maintains 
that the referenced injuries occurred when an artillery shell 
exploded in front of his vehicle, his WG AGO 53-55 notes that 
he received no wounds from combat, and the Veteran himself on 
his December 1945 claim (when the injury was relatively 
recent in his memory) indicated that the injuries occurred in 
October 1944 (2 months before the Battle of the Bulge), and 
at his August 1946 VA examination described the circumstances 
of the injury as not involving combat.  As recently as the 
March 1998 VA examination the Veteran had not described the 
knee injury as having occurred coincident with combat.

Moreover, the JSRRC researched the unit records for the 
Veteran's company, and found no reference to participation in 
the Battle of the Bulge.  The JSRRC found that members of his 
unit were assigned to the 70th Infantry Division (but 
apparently not the 28th or 45th Infantry Divisions), but that 
the referenced Division experienced no pertinent combat or 
casualties during that time.

In short, the only evidence suggesting the Veteran engaged in 
combat consists of the statements of the Veteran himself.  As 
already noted, the Board finds the Veteran's account of 
participation in combat to lack credibility, as his account 
has evolved through the decades.  Lacking any other credible 
evidence suggesting participation in combat, the Board finds 
that the Veteran did not engage in combat during service.  
Independent corroboration of his stressors therefore is 
required.

As already discussed, the JSRRC could not corroborate the 
Veteran's claimed participation in combat, either through his 
unit, or through the 70th Infantry Division.  Nor has his 
claimed participation with the 28th Infantry Division been 
verified.  The Board consequently concludes that his reported 
stressors associated with combat, namely his witnessing 
numerous woundings and killings, including the snipering of a 
soldier atop a telephone pole and two soldiers emerging from 
a tank in flames, are not corroborated and can not be 
accepted as the basis for a diagnosis of PTSD.  Moreover, 
although the Veteran contends that he witnessed dead and 
wounded soldiers while hospitalized for his knee and hip 
injuries, the service treatment records do not suggest he was 
hospitalized for those disorders, in that he was specifically 
noted to have not been treated for the injuries in service.  
In any event, his anecdotal account of what he witnessed in 
this regard is not capable of independent corroboration by 
the service department.  The same is true of his claimed 
encounter with a minefield.

As to his stressor of witnessing the horrors of the Dachau 
concentration camp, the JSRRC was unable to corroborate that 
members of his unit were attached to the 45th Infantry 
Division at the time the camp was liberated.  That stressor 
consequently cannot support any diagnosis of PTSD. 

In sum, the Veteran did not engage in combat during service, 
and neither his service records nor any other records on file 
corroborate the occurrence of any claimed in-service 
stressor.  The Board consequently finds that the Veteran's 
statements concerning his stressor experiences are 
unsupported by his service records and by the other evidence 
on file.  Because his lay statements, alone, are insufficient 
to establish the occurrence of an alleged stressor, and as 
none of the evidence on file corroborates the occurrence of 
the claimed stressor, the Board concludes that service 
connection for PTSD is not warranted.  The Veteran's claim is 
therefore denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.304.

The Board lastly notes that, in addition to PTSD, the Veteran 
has been diagnosed with adjustment disorder with depressed 
and anxious mood.  Service connection for the latter disorder 
was granted in September 2007.  The only other potential 
psychiatric disorder noted in the records is that of a 
conversion disorder in October 1949.  That disorder has not 
been diagnosed since that time, and certainly not even 
remotely contemporaneous with the filing of the current 
claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In 
short, there are no other psychiatric disorders, other than 
PTSD, at issue in the current claim.  See Clemons v. 
Shinseki, 23 Vet. App 1 (2009).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


